DETAILED ACTION
This Action is responsive to the Restriction/Election Response filed on 10/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species 1, Sub-Species A1, Sub-Species B2, Sub-Species C1, Sub-Species D1, Sub-Species E1, and Sub-Species F2 in the reply filed on 10/18/2022 is acknowledged.  The traversal is on the ground(s) that all of the Species are sufficiently related that a thorough and complete search for the elected Species would necessarily encompass a thorough complete search for the non-elected Species.  This is not found persuasive because the Species would require different fields of search (e.g., employing different search queries) and the prior art applicable to one Species would not likely be applicable to the to the other Species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-9 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Sub-Species D2 and Sub-Species D3, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (JP 2013 124372 A), in view of Speakman (US 2011/0207328).

Regarding claim 1, Sugimoto (see, e.g., FIG. 1(b)) discloses a vapor deposition mask comprising: 
a resin mask 2 having an opening 4 corresponding to a pattern to be produced by vapor deposition (Para 0019, Para 0029), 
Although Sugimoto shows substantial features of the claimed invention, Sugimoto fails to expressly teach that the resin mask has about 40% or less of light ray transmittance at a wavelength of about 550 nm.
Speakman (see, e.g., FIG. 1a, FIG. 1b) on the other hand, discloses that the resin mask 10 has about 40% or less of light ray transmittance at a wavelength of about 550 nm for the purpose of allowing for efficient laser ablation of very high quality nano-scale features with excellent edge definition (Para 0355, Para 0376, Para 0378, Para 0379, Para 0381, Para 0391). 
Examiner Note: The resin mask of Speakman is of the same material as disclosed by Applicant (see, e.g., Para 0037, Para 0040 of the disclosure as originally filed), which would result in the claimed light transmittance property of the claimed resin mask. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resin material of Sugmimoto to the resin material with carbon black as described by Speakman for the purpose of allowing for efficient laser ablation of very high quality nano-scale features with excellent edge definition (Para 0376, Para 0378, Para 0379, Para 0381, Para 0391).

Regarding claim 2, Speakman (see, e.g., FIG. 1) teaches that the resin mask 10 has about 10% or less of light ray transmittance at a wavelength of about 550 nm (Para 0355, Para 0376, Para 0378, Para 0379, Para 0381, Para 0391). 
Examiner Note: The resin mask of Speakman is of the same material as disclosed by Applicant (see, e.g., Para 0037, Para 0040 of the disclosure as originally filed), which would result in the claimed light transmittance property of the claimed resin mask. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 

Regarding claim 3, Speakman (see, e.g., FIG. 1) teaches that the resin mask 10 has about 55% or less of light ray transmittance at a wavelength of about 450 nm to 650 nm (Para 0355, Para 0376, Para 0378, Para 0379, Para 0381, Para 0391). 
Examiner Note: The resin mask of Speakman is of the same material as disclosed by Applicant (see, e.g., Para 0037, Para 0040 of the disclosure as originally filed), which would result in the claimed light transmittance property of the claimed resin mask. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 

Regarding claim 4, Speakman (see, e.g., FIG. 1) teaches that the resin mask 10 has about 55% or less of light ray transmittance at a wavelength of about 380 nm to 780 nm (Para 0355, Para 0376, Para 0378, Para 0379, Para 0381, Para 0391). 
Examiner Note: The resin mask of Speakman is of the same material as disclosed by Applicant (see, e.g., Para 0037, Para 0040 of the disclosure as originally filed), which would result in the claimed light transmittance property of the claimed resin mask. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594.

Regarding claim 5, Speakman (see, e.g., FIG. 1) teaches that the resin mask 10 contains a color material component e.g., broad spectrum absorber (Para 0391).

Regarding claim 6, Speakman (see, e.g., FIG. 1) teaches that the color material component e.g., broad spectrum absorber is at least one selected from the group consisting of carbon black, black iron oxide, titanium oxide, and titanium dioxide (Para 0391).

Regarding claim 7, although Sugimoto/Speakman show substantial features of the claimed invention, Speakman fail to expressly teach that a content of the color material component is about 20 mass % or less to a total mass of a resin material of the resin mask. However, differences in mass % will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such mass % difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the content of the color material component being about 20 mass % or less to a total mass of a resin material of the resin mask, it would have been obvious to one of ordinary skill in the art to use of modify the mass % of the color material component in the resin mask of Speakman through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed mass % or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 10, Sugimoto (see, e.g., FIG. 1(b)) teaches that a thickness of the resin mask 2 is about 3 µm or more and less than about 10 µm (Para 0019).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (JP 2013 124372 A), in view of Speakman (US 2011/0207328), and further in view of Mizumura (JP 2015 120947 A).

Regarding claim 12, although Sugimoto/Speakman show substantial features of the claimed invention, Sugimoto/Speakman fail to expressly teach that the resin mask is equipped with a frame.
Mizumura (see, e.g., FIG. 1(c)), on the other hand, discloses a resin mask 1 is equipped with a frame 3 for the purpose of supporting the peripheral portion of the mask (Para 0012, Para 0018). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the frame of Mizumura to the resin mask as described by Sugimoto/Speakman for the purpose of supporting the peripheral portion of the mask (Para 0018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817